DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima et al. (U.S. 5172799).
Regarding claim 1, Iijima discloses (fig. 2) A clutch hub 5 comprising: an annular channel-shaped body (body of hub 5) defining an inner portion between an outer radial wall, an inner radial wall and a forward axial wall (see annotated figure below), the annular channel-shaped body extending about a central opening (about dashed central line); one or more first oil holes extending through the outer radial wall; one or more second oil holes extending through the inner radial wall; and an oil dam extending radially inward from the inner radial wall and spaced from the one or more second oil holes (both radially and axially spaced, as they are placed in different positions, see annotated figure below), wherein an oil flow path extends from the central opening through the one or more second oil holes, the inner portion, and the one or 

Regarding claim 2, Iijima discloses (fig. 2) the annular channel-shaped body further includes a connecting flange 5a extending radially inward from the inner radial wall, the connecting flange positioned axially rearward (to the right) from the oil dam.  

Regarding claim 3, Iijima discloses (fig. 2) the outer radial wall has an outer surface, and the outer surface comprises a plurality of splines (as shown).  

Regarding claim 4, Iijima discloses (fig. 2) the annular channel-shaped body has an axially rearward facing open side (right side).  

Regarding claim 5, Iijima discloses (fig. 2) another oil flow path extends into the inner portion through the axially rearward facing open side (oil flows to the right of 5a via 28).

Allowable Subject Matter
Claims 6-15 are allowed.  Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
Applicant contends that Iijima fails to disclose an oil dam “spaced from the one or more second oil holes”, and contends that the oil dam is instead immediately adjacent to and contiguous with the second oil hole.



    PNG
    media_image1.png
    276
    449
    media_image1.png
    Greyscale

Annotated figure 2 of Iijima.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659